EXHIBIT 10.2

NON-COMPETITION, NON-SOLICITATION AND
CONFIDENTIALITY AGREEMENT

THIS NON-COMPETITION, NON-SOLICITATION AND CONFIDENTIALITY AGREEMENT (this
“Agreement”) is made as of May 31, 2012, by and between Triple-S Management
Corporation (the “Company”), and Amilcar L. Jordán (the “Employee”). The Company
and the Employee are jointly referred as the “Parties”.

RECITALS

WHEREAS, the Company has extended an offer of employment to Employee for the
position of Chief Financial Officer and Employee has accepted it;

WHEREAS, as a result of the employment with the Company, Employee will have
access to, and will be entrusted with, trade secrets and other confidential
information of the business of the Company and its Subsidiaries (as defined
below) that the Company deems highly sensitive and valuable;

WHEREAS, the Employee acknowledges that the Company and its Subsidiaries are
engaged in the Business (as defined below) throughout the Territory (as defined
below) in a highly competitive industry; and

WHEREAS, the Parties intend for this Agreement to be in compliance with any and
all applicable Laws and further intend it to be fully enforceable.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

1. Non-Competition.

(a) The Employee hereby agrees and covenants that during the Term (as defined
below), the Employee will not, without the prior written consent of the Company
(such consent to be given in the Company’s sole and absolute discretion),
directly or indirectly, own, manage, finance, invest in, control, engage in,
operate or conduct, lend credit to, render services to or advise for commercial
purposes, devote material endeavor or effort to, or assist any person or entity
to conduct, the Business, or have any interest in, as a principal, owner, agent,
employee, shareholder, officer, director, joint venturer, partner, member,
security holder, creditor, consultant or in any other capacity, an individual or
entity (other than the Company or its Affiliates, as such term is defined below)
conducting the Business.

(b) For and in consideration of each of the terms set forth herein, the Employee
will be entitled to receive continued monthly payment of his base salary at the
time of the execution of this Agreement (that is, $33,333.33 per month) for a
period of six (6) months immediately following the termination of his employment
with the Company in the event such termination is without cause. In the event
the employment of the Employee ends (a) because it is voluntarily terminated by
the Employee for any reason whatsoever, or (b) the Company terminates his
employment for just cause, including but not limited to, violation of the
Company’s policies and/or procedures, fraud or dishonesty, conviction of a crime
involving a felony or any crime involving fraud, false testimony or moral
turpitude, use or possession of a controlled substance other than as prescribed
by a duly licensed physician, failure to comply with lawful directives or
orders, or gross negligence in the performance of his duties, the Company will
pay the Employee his base salary at the time of the execution of this Agreement
for a period of three (3) months immediately following the date of termination
of his employment.

(c) If the Employee violates the non-competition covenant contained in this
Agreement, the Term shall be extended for six (6) months from and after the
later of: (a) the date on which the Employee permanently ceases such violation,
or (b) the date on which any court of competent jurisdiction issues a final
order or judgment enforcing the covenant; provided, that if the Term is so
extended, no additional compensation shall be payable by the Company in excess
of the aggregate amount representing six (6) months of his base salary (that is,
$200,000).

2. Non-Solicitation. The Employee hereby agrees and covenants that, during the
Term, the Employee will not, without the prior written consent of the Company
(such consent to be given in the Company’s sole and absolute discretion)
directly or indirectly:

(a) (i) solicit, knowingly encourage or induce, or attempt to solicit, knowingly
encourage or induce, any member of a health plan sponsored by the Company or its
Subsidiaries as of the Effective Time, to cease doing business with the Company
or any of its Subsidiaries with respect to the Business within the Territory; or
(ii) otherwise knowingly interfere with, impair or damage the Company’s or its
Subsidiaries’ relationship with any member or prospective member of any such
plans;

(b) solicit, knowingly encourage or induce, or attempt to solicit, knowingly
encourage or induce, any Providers, suppliers, licensees or business relations,
or prospective Providers, suppliers, licensees or business relations with whom
the Company or its Subsidiaries was engaged in a contractual relationship, or
substantive discussions or proposal negotiations, in each case as of the
Effective Time, with respect to the Business of the Company and its Subsidiaries
to cease doing business with the Company or its Subsidiaries with respect to the
Business within the Territory; or (ii) otherwise knowingly interfere with,
impair or damage the Company’s or its Subsidiaries’ relationship with any
Provider, supplier, licensee or business relation of the Business; or

(c) solicit, encourage or induce, or attempt to solicit or induce, or assist any
other Person in so soliciting, encouraging or inducing, any employee, consultant
or independent contractor that was engaged by the Company or its Subsidiaries as
of the Effective Time to terminate or breach an employment, contractual or other
relationship with the Company or its Subsidiaries.

3. Non-Disparagement. The Employee hereby agrees and covenants that, during the
Term, the Employee will make no public statements, verbal or written, that
directly or indirectly disparage the Company or any of its Affiliates. The
Company hereby agrees and covenants that, during the Term, the Company shall
not, and shall not permit any of its Affiliates to, make any public statements,
verbal or written, that directly or indirectly disparage the Employee. This
Section 3 shall not prohibit the Employee, on the one hand, or the Company or
any of its Affiliates, on the other hand, from exercising or enforcing their
rights under any agreement between the Employee, on the one hand, and the
Company or any of its Affiliates, on the other hand or (subject, in the case of
the Employee, to Section 4 below) from responding to any inquiry, request for
information, investigation, audit or proceeding involving a Governmental
Authority or as otherwise required by Law.

4. Confidentiality.

(a) The Employee (i) will not use Confidential Information (as defined below)
for any purpose detrimental to the Company or any of its Affiliates, (ii) will
not, except as directed by the Company, use for the Employee, directly or
indirectly, any such Confidential Information, and (iii) except as required by
Law or as directed by the Company, will not disclose Confidential Information,
directly or indirectly, to any other Person. The obligations set forth in this
Section 4(a) will survive the expiration of the Term and any termination of this
Agreement. The Employee acknowledges that this covenant is necessary to protect
the trade secrets of the Company and/or its Affiliates. If the Employee is
required by order of a Governmental Authority to disclose any Confidential
Information, the Employee shall immediately notify the Company so that the
Company may attempt to obtain an appropriate protective order, and, in all
events, the Employee shall only disclose the minimum portion of the Confidential
Information required by such order to be disclosed. This Section 4 will not
prohibit the Employee from using any such Confidential Information solely for
purposes of, and to the extent required in connection with, exercising or
enforcing its rights under any agreement between the Employee, on the one hand,
and the Company or any of its Affiliates, on the other hand.

(b) All physical property and all notes, memoranda, files, records, writings,
documents and other materials of any and every nature, written or electronic,
that the Employee has or will possess, control, prepare, develop or receive in
its capacity as an employee or stockholder of the Company or any of its
Subsidiaries and that are reasonably related to or useful in the Business are
and, unless agreed in writing by the Company, will remain the sole and exclusive
property of the Company or its respective Subsidiaries.

(c) Notwithstanding the foregoing, Confidential Information will not include
(i) information that is already in or subsequently enters the public domain,
other than as a result of any direct or indirect action or inaction by the
Employee in violation of this Agreement, (ii) information that is approved for
public release by the Company or any of its Affiliates, or (iii) the product of
the general knowledge, education, training or experience of the Employee, which
resides in the unaided memory of the Employee (other than information that is
particular to the Company), or (iv) information that is subsequently rightfully
disclosed to the Employee by a third party without any violation of duties of
confidentiality and restricted use.

5. Future Employment. The Employee acknowledges and agrees that, during the
Term, if the Employee accepts employment with an employer that is a commercial
enterprise not controlled by the Company or its respective Affiliates, the
Employee will, within ten (10) days after accepting any employment, notify the
Company of the identity of any employer of the Employee. The Company may serve
notice upon each such employer that the Employee is bound by this Agreement and
furnish each such employer with a copy of this Agreement or relevant portions
thereof.

6. Reasonableness of Restrictions. The Employee acknowledges that (a) the
Employee will significantly benefit from his employment with the Company,
(b) the covenants set forth in Section 1 to Section 5 are necessary to enable
the Company and its Affiliates to retain the goodwill of the Business that has
been developed by Company’s and its Affiliates’ efforts and (c) the covenants
set forth in Section 2 are necessary to enable the Company and its Affiliates to
maintain a stable customer, supplier and employee base in order to conduct the
Business, and that it could disrupt, damage, impair and interfere with the
Business if the Employee was to engage in such solicitation.

7. Specific Performance; Limitation of Remedies

(a) Specific Performance. The Parties acknowledge that the failure of any party
to perform its covenants under Sections 1, 2, 3, 4, and 5, of this Agreement in
accordance with their specific terms may cause irreparable injury to the
Employee, the Company and their respective Subsidiaries, as the case may be, for
which damages, even if available, will not be an adequate remedy. Accordingly,
the Parties consent to the issuance of temporary, preliminary and permanent
injunctive relief to compel performance by the Employee or the Company of the
obligations hereunder or to prevent breaches or threatened breaches by the
Employee or the Company of this Agreement, and to the grant by a court of
competent jurisdiction of the remedy of specific performance of the obligations
hereunder, without, in any such case, the requirement to post any bond or other
undertaking, in addition to any other rights or remedies available hereunder or
at Law or in equity. The Parties further waive any requirement under any Law to
post security as a prerequisite to obtaining equitable relief. Notwithstanding
the foregoing, no party to this Agreement shall under any circumstances be held
liable, whether in contract, in tort, under any warranty or any other theory of
liability, for any punitive damages.

(b) Limitation of Remedies. Notwithstanding the provisions set forth in
Section 7(a), above, or any other provision contained in this Agreement, the
Parties acknowledge that no remedy conferred by any of the specific provisions
of this Agreement, including, without limitation, this Section 7, is intended to
be exclusive of any other remedy, and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at Law or in equity or by statute or otherwise.

(c) Notice. The Company shall not commence any action seeking injunctive relief
or other remedy for violation of Section 1 unless and until the Company first
provides the Employee with at least 10 days prior written notice specifying the
alleged violation.

8. Miscellaneous.

(a) Definitions. The following terms referred to in this Agreement shall have
the following meanings:

(i) “Affiliates” means, with respect to the Company, any other Person directly
or indirectly controlling, controlled by or under common control with the
Company. The term “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract or otherwise.

(ii) “Business” means the business conducted by the Company and its Affiliates
as of the Effective Time and during the Term of this Agreement, including, but
not limited to, the health, disability, life and property insurance business and
operations of health plans and ancillary operations, including medical
management practices, shared risk arrangements, specialized health clinics and
provider contracting models.

(iii) “Confidential Information” means any information of a confidential or
proprietary nature, including but not limited to trade secrets, or that derives
value from its not generally being available that is owned or held by the
Company or its Subsidiaries at the Effective Time in whatever form.

(iv) “Effective Time” means the date the Employee commences employment with the
Company.

(v) “Governmental Authority” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to United States federal, Commonwealth, state or local government or any
foreign, international, multinational or other government, including any
department, commission, board, agency, bureau, official or other regulatory,
administrative or judicial authority thereof, including any court having
jurisdiction.

(vi) “Law” means any statute, law, any common law as of the date of this
Agreement, Order, ordinance, code, rule or regulation of any Governmental
Authority.

(vii) “Person” means an individual, a corporation, a partnership, a limited
liability company, a trust, an unincorporated association, a Governmental
Authority or any agency, instrumentality or political subdivision of a
Governmental Authority, or any other entity or body.

(viii) “Provider” means all physicians, physician or medical groups, independent
practice associations, preferred provider organizations, exclusive provider
organizations, specialist physicians, dentists, optometrists, audiologists,
pharmacies and pharmacists, radiologists or radiology centers, laboratories,
mental health professionals, chiropractors, physical therapists, any hospitals,
skilled nursing facilities, extended care facilities, other health care or
services facilities, durable medical equipment suppliers, opticians, home health
agencies, alcoholism or drug abuse centers and any other specialty, ancillary or
allied medical, health or wellness professional or facility that provides
services to subscribers under a health insurance coverage agreement with any of
the Company or its Subsidiaries.

(ix) “Subsidiary(ies)” means, any corporation, partnership, limited liability
company, joint venture or other legal entity of any kind of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof, or (ii) if a limited liability company, partnership,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by any Person or one or more Subsidiaries of that Person or a
combination thereof.

(x) “Term” means the period commencing as of the Effective Time and continuing
until six (6) months after the date in which the employment of the Employee with
the Company ends, subject to extension as set forth in Section 1(c) of this
Agreement.

(xi) “Territory” means the Commonwealth of Puerto Rico.

(b) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery, if delivered in person or by facsimile or e-mail (upon confirmation of
receipt) prior to 5:00 p.m. in the time zone of the receiving party or on the
next business day, if delivered after 5:00 p.m. in the time zone of the
receiving party, (ii) on the first business day following the date of dispatch,
if delivered by a recognized overnight courier service (upon proof of delivery),
or (iii) on the third business day following the date of mailing, if delivered
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to the Company, to:

Attention:

President and Chief Executive Officer
Roosevelt Avenue No. 1441
6th Floor
San Juan, Puerto Rico 00920
Fax no.: (787) 749-4191

If to the Employee, to:

Amilcar L. Jordán
PO Box 5306
Caguas, Puerto Rico 00726

or to such other address as any party may have furnished to the other parties in
writing in accordance with this Section 8(b).

(c) Entire Agreement. This Agreement constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties with respect thereto.

(d) Waiver. Either party hereto may waive compliance with any of the agreements
of the other party or conditions in favor of such party contained in this
Agreement (provided, that a waiver must be in writing and signed by the party
against whom the waiver is to be effective). Any agreement on the part of a
party to any such extension or waiver shall be valid only if set forth in an
instrument in writing signed on behalf of such party. The failure of any party
to this Agreement to assert any of its rights under this Agreement or otherwise
shall not constitute a waiver of such rights.

(e) Amendment. No addition to or modification of any provision of this Agreement
shall be binding upon any party hereto unless made in writing and signed by both
parties hereto.

(f)  No Third Party Beneficiary. This Agreement is not intended to, and does
not, confer upon any Person other than the parties hereto any rights or remedies
hereunder.

(g) Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any party hereto
(whether by operation of Law or otherwise) without the prior written consent of
the other party; provided, that the Company may assign any of its respective
rights, interest or obligations to any direct or indirect Subsidiary of the
Company. Subject to the preceding sentence, this Agreement shall be binding upon
and shall inure to the benefit of the Parties and their respective heirs,
successors and permitted assigns.

(h) Headings; Interpretation. Headings of the Sections of this Agreement are for
the convenience of the Parties only, and shall be given no substantive or
interpretive effect whatsoever. If a term is defined as one part of speech (such
as a noun), it shall have a corresponding meaning when used as another part of
speech (such as a verb). Whenever the context so requires, the singular shall
include the plural, the plural shall include the singular, and the use of a
gender shall include all genders. The terms “hereof,” “herein” and “hereunder”
and terms of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement. Whenever the
terms “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation,” whether or not
they are in fact followed by those words or words of like import. The terms
“writing” and “written” and terms of like import used in this Agreement shall
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form.

(i) Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any term or provision of this
Agreement is deemed to be so broad as to be invalid or unenforceable in a
particular jurisdiction, the parties agree, with respect to such jurisdiction,
to reduce the scope, duration, area or applicability of the term or provision,
to delete specific words or phrases, or to replace any invalid, void or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the original intention of the
invalid or unenforceable term or provision.

(j) Governing Law.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Puerto Rico, without regard to its rules of conflict
of laws. Each of the Parties (1) consents to submit itself to the personal
jurisdiction of any court of the United States located in the Commonwealth of
Puerto Rico or in any state court located in the Commonwealth of Puerto Rico in
the event any dispute arises out of this Agreement or the transactions
contemplated by this Agreement, (2) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (3) agrees that it will not bring any action relating to this
Agreement or the transactions contemplated by this Agreement in any court other
than a court of the United States located in the Commonwealth of Puerto Rico or
in any state court located in the Commonwealth of Puerto Rico.

(ii) Each party acknowledges and agrees that any controversy which may arise
under this Agreement is likely to involve complicated and difficult issues, and
therefore each such party hereby irrevocably and unconditionally waives any
right such party may have to a trial by jury in respect of any litigation
directly or indirectly arising out of or relating to this Agreement. Each party
certifies and acknowledges that (a) no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver, (b) each
such party understands and has considered the implications of this waiver,
(c) each such party makes this waiver voluntarily, and (d) each such party has
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.

(k) Attorneys Fees. In the event action is brought by any party under this
Agreement to enforce or construe any of its terms, the prevailing party shall be
entitled to recover, in addition to all other amounts and relief, its reasonable
costs and attorneys fees incurred at and in preparation for trial, appeal and
review, such sum to be set by the court before which the matter is heard.

(l) Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by less
than all, but together signed by all of the parties hereto.

(m) Construction. This Agreement shall be deemed to be the joint work product of
the Parties, and any rule of construction that a document shall be interpreted
or construed against a drafter of such document shall not be applicable.

(n) Independent Review and Advice. The Employee represents and warrants that the
Employee (i) has carefully read this Agreement, (ii) executes this Agreement
with full knowledge of the contents of this Agreement, the legal consequences
thereof and any and all rights that each party may have with respect to one
another, (iii) has had the opportunity to receive independent legal advice with
respect to the matters set forth in this Agreement and with respect to the
rights and asserted rights arising out of such matters, and (iv) is entering
into this Agreement of its own free will.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

Triple-S Management Corporation

By: /s/ Ramón M. Ruiz Comas
Name:
Title:


By: /s/ Amilcar L. Jordán
Amilcar L. Jordán

290719

